DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0058379 A1).
In regards to claim 1, Kim discloses, in figure 1, a wireless power transmission apparatus (110), comprising: a communication/control unit (114, 115) configured to perform a negotiation for a first available power indicator with a wireless power reception apparatus (120) (Par 0035, 0139): and a power conversion unit (112) configured to transmit a wireless power to the wireless power reception apparatus by generating magnetic coupling in a primary coil (131) according to the first available power indicator (Par 0085, 0094), wherein the communication/control unit (Fig. 2, 210, 220) is configured to: receive a received power packet indicating a power received by the wireless power reception apparatus from the wireless power reception apparatus (Par 0133, 0139), transmit a bit pattern response requesting a communication by the wireless power transmission apparatus to the wireless power reception apparatus (Par 0142-0143), receive a response signal indicating being ready to receive the communication by the wireless power transmission apparatus from the wireless power reception 
In regards to claim 2, Kim discloses the apparatus of claim 1. Kim further discloses wherein the first available power indicator and the second available power indicator are guaranteed power (Par 0086; 1mW-200W).
In regards to claim 3, Kim discloses the apparatus of claim 1. Kim further discloses wherein the first available power indicator and the second available power indicator are target power (Par 0141, 0221; wake-up power).
In regards to claim 4, Kim discloses the apparatus of claim 1. Kim further discloses wherein the packet related to the second available power includes a capability packet of the wireless power transmission apparatus (Par 0143).
In regards to claim 5, Kim discloses the apparatus of claim 1. Kim further discloses wherein the bit pattern response indicates a request to the wireless power reception apparatus for acquiring an authority that the wireless power transmission apparatus is able to transmit a predetermined packet (Par 0144, 0148, 0154).
In regards to claim 7, Kim discloses, in figure 1, a wireless power transmission method (Par 0079), comprising: performing a negotiation for a first available power indicator with a wireless power reception apparatus (120) (Par 0035, 0139): transmitting a wireless power to the wireless power reception apparatus (120) by generating magnetic coupling in a primary coil (131) according to the first available power indicator (Par 0085, 0094); receiving a received power packet indicating a power received by the wireless power reception apparatus from the wireless power reception apparatus (Par 0133, 0139); transmitting a bit pattern response requesting a communication by the wireless power transmission apparatus to the wireless power reception apparatus (Par 0142-0143); receiving a response signal indicating being ready to receive the communication by the wireless power transmission 
In regards to claim 8, Kim discloses the method of claim 7. Kim further discloses wherein the first available power indicator and the second available power indicator are guaranteed power (Par 0086; 1mW-200W).
In regards to claim 9, Kim discloses the method of claim 7. Kim further discloses wherein the first available power indicator and the second available power indicator are target power (Par 0141, 0221; wake-up power).
In regards to claim 10, Kim discloses the method of claim 7. Kim further discloses wherein the packet related to the second available power includes a capability packet of the wireless power transmission apparatus (Par 0143).
In regards to claim 11, Kim discloses the method of claim 7. Kim further discloses wherein the bit pattern response indicates a request to the wireless power reception apparatus for acquiring an authority that the wireless power transmission apparatus is able to transmit a predetermined packet (Par 0144, 0148, 0154).
In regards to claim 13, Kim discloses, in figure 1, a wireless power reception apparatus (120), comprising: a communication/control unit (124, 125) configured to perform a negotiation for a first available power indicator with a wireless power transmission apparatus (110) (Par 0035, 0172): and a power pickup unit (121, 122) configured to receive a wireless power from the wireless power transmission apparatus through magnetic coupling generated in a primary coil (133) according to the first available power indicator (Par 0094, 0097), wherein the communication/control unit (Fig. 3, 320, 330) is configured to: transmit a received power packet related to the received wireless power to the wireless power transmission apparatus (Par 0169, 0172), receive a bit pattern response requesting a communication by the wireless power transmission apparatus from the wireless power transmission 
In regards to claim 14, Kim discloses the apparatus of claim 13. Kim further discloses wherein the first available power indicator and the second available power indicator are guaranteed power (Par 0086; 1mW-200W).
In regards to claim 15, Kim discloses the apparatus of claim 13. Kim further discloses wherein the first available power indicator and the second available power indicator are target power (Par 0141, 0221; wake-up power).
In regards to claim 16, Kim discloses the apparatus of claim 13. Kim further discloses wherein the packet related to the second available power includes a capability packet of the wireless power transmission apparatus (Par 0143).
In regards to claim 17, Kim discloses, in figure 1, a wireless power reception method (Par 0079), comprising: performing a negotiation for a first available power indicator with a wireless power transmission apparatus (110) (Par 0035, 0172): receiving a wireless power from the wireless power transmission apparatus through magnetic coupling generated in a primary coil (133) according to the first available power indicator (Par 0094, 0097): transmitting a received power packet related to the received wireless power to the wireless power transmission apparatus (Par 0169, 0172); receiving a bit pattern response requesting a communication by the wireless power transmission apparatus from the wireless power transmission apparatus (Par 0174-0175); transmitting a response signal indicating being ready to perform the communication by the wireless power transmission apparatus to the wireless power transmission apparatus (Par 0172); and 69receiving a packet related to a second available power indicator from the wireless power transmission apparatus (Par 0154, 0172).
In regards to claim 18, Kim discloses the method of claim 17. Kim further discloses wherein the first available power indicator and the second available power indicator are guaranteed power (Par 0086; 1mW-200W).
In regards to claim 19, Kim discloses the method of claim 17. Kim further discloses wherein the first available power indicator and the second available power indicator are target power (Par 0141, 0221; wake-up power).
In regards to claim 20, Kim discloses the method of claim 17. Kim further discloses wherein the packet related to the second available power includes a capability packet of the wireless power transmission apparatus (Par 0143).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0058379 A1) in view of Jang et al. (US 2007/0153810 A1).
In regards to claim 6, Kim discloses the apparatus of claim 5. Kim further discloses wherein the bit pattern response is defined as a different pattern from a bit pattern for ACK response (Par 0197), and NAK response indicating the request is not valid (Par 0199). Kim does not clearly disclose a ND response.
However, Jang discloses a ND response (Par 0037). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Jang by including a ND response in order to reduce resource consumption by a broadcasting message in the ND mechanism of IPv6 by generating the IPv6 address of the terminal based on router information included in a MAC management message received from a Base Station (Jang; Par 0011).
In regards to claim 12, Kim discloses the method of claim 11. Kim further discloses wherein the bit pattern response is defined as a different pattern from a bit pattern for ACK response (Par 0197), and NAK response indicating the request is not valid (Par 0199). Kim does not clearly disclose a ND response. 
However, Jang discloses a ND response (Par 0037). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Jang by including a ND response in order to reduce resource consumption by a broadcasting message in the ND mechanism of IPv6 by generating the IPv6 address of the terminal based on router information included in a MAC management message received from a Base Station (Jang; Par 0011).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896